IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Joseph Kennedy,                          :
                            Petitioner   :
                                         :
                   v.                    :   No. 846 C.D. 2020
                                         :   SUBMITTED: September 23, 2022
Pennsylvania Parole Board,               :
                        Respondent       :


BEFORE:      HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE ELLEN CEISLER, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE LEADBETTER                               FILED: November 17, 2022

             Joseph Kennedy petitions for review of an order of the Pennsylvania
Parole Board, which denied his administrative appeal of his parole violation
maximum sentence date. In addition, Kennedy’s counsel, Richard C. Shiptoski,
Esquire, has filed a petition for leave to withdraw as counsel, asserting that
Kennedy’s petition is without merit. After review, we grant counsel’s petition and
affirm the Board’s order.
             In 2010 and 2011, Kennedy was sentenced to two consecutive terms of
one to three years each – the first for carrying a firearm without a license, and the
second for criminal conspiracy and manufacture, delivery, or possession with intent
to manufacture or deliver a controlled substance. (Certified Record “C.R.” at 1.)
Kennedy’s original maximum date was May 12, 2016; however, following his initial
release on parole and subsequent recommitment as a parole violator, the Board
recalculated his maximum date as August 16, 2019. (Id. at 1-2.) Kennedy was again
released on parole on February 9, 2017, but was arrested on May 9, 2017, and
charged with manufacture, delivery, or possession with intent to manufacture or
deliver a controlled substance, simple possession, and firearm offenses.1 (Id. at 8,
12-14.)
               On May 10, 2017, the Board lodged a detainer for Kennedy. (Id. at 16.)
That same day bail was set on Kennedy’s new charges at one million dollars (10%),
which he did not post; therefore, he remained in custody on both the new criminal
charges and the Board’s detainer.2 (Id. at 53.) On April 5, 2018, Kennedy pled
guilty to one count each of manufacture, delivery, or possession with intent to
manufacture or deliver a controlled substance, and possession of a firearm
prohibited. (Id. at 28, 53-54, 58.) The remaining charges were nolle prossed and
Kennedy was sentenced to 3 years, 6 months to 10 years of imprisonment. (Id. at
28, 55, 58.) As a result of this new conviction, in September 2018, the Board
recommitted Kennedy to a state correctional institution to serve 24 months of
backtime as a convicted parole violator and recalculated his parole violation
maximum date as December 11, 2020.3 (Id. at 62-63.) The Board did not award

    1
     The criminal complaint and arrest report issued following Kennedy’s arrest indicate that he
was found to be in possession of three firearms, one of which had an obliterated or altered serial
number. (C.R. at 13-14.)

    2
     We note that on May 17, 2017, Kennedy waived his right to a detention hearing before the
Board. (C.R. at 24.)

    3
       While Kennedy’s recalculated parole violation maximum date has passed, he remains
incarcerated under the jurisdiction of the Pennsylvania Department of Corrections. See
Inmate/Parolee Locator, Pa. Dep’t of Corr., http://inmatelocator.cor.pa.gov (last visited November
16, 2022). As such, this matter is not moot because any error in the recalculation of his maximum
date could affect the timing of subsequent sentences he may now be serving. Seilhamer v. Pa. Bd.
of Prob. & Parole, 996 A.2d 40, 42 n.2 (Pa. Cmwlth. 2010).


                                                2
Kennedy credit for time spent at liberty on parole for the stated reason: “conviction
involved possession of a weapon.” (Id. at 62.)
               In October 2018, Kennedy filed an administrative appeal contending
that the Board erred or abused its discretion in failing to award credit against his
original sentence for his presentence confinement and time at liberty on parole, and
that the Board incorrectly calculated his maximum sentence date. (Id. at 64-67.)
Kennedy further argued that the Board lacked the authority to recalculate his
maximum sentence date. (Id. at 66.) By decision with a mailing date of July 31,
2020, the Board denied Kennedy’s appeal, explaining that its recommitment of
Kennedy as a convicted parole violator authorized it to both deny him credit for time
spent at liberty on parole and recalculate his maximum sentence date. (Id. at 86-88.)
The Board noted that its decision to deny Kennedy credit for time at liberty on parole
was based on the fact that his new conviction involved possession of a weapon, and
that this reasoning satisfied the requirements announced in Pittman v. Pennsylvania
Board of Probation & Parole, 159 A.3d 466 (Pa. 2017).                       The Board further
explained that Kennedy had 918 days remaining on his sentence at the time he was
paroled in February 2017, and that his recalculated maximum sentence date reflects
that remaining balance of time. (Id. at 86.) Finally, the Board noted that Kennedy’s
presentence confinement was not solely on the Board’s detainer and, thus, was
credited to his new sentence, not the backtime remaining on his original sentence.
(Id. at 87.)
               Kennedy appealed to this Court and counsel subsequently filed a
petition for leave to withdraw as counsel, along with an Anders brief,4 asserting that
Kennedy’s claims are frivolous. In a memorandum opinion filed on May 11, 2021,

    4
      Following counsel’s filing of the petition and brief in support thereof pursuant to Anders v.
State of California, 386 U.S. 738 (1967), Kennedy filed a brief on his own behalf.


                                                3
this Court noted that we could not determine the timeliness of Kennedy’s
administrative appeal based upon the record before us. See Kennedy v. Pa. Parole
Bd. (Pa. Cmwlth., No. 846 C.D. 2020, filed May 11, 2021) (Kennedy I), slip op. at
4-5. As such, we remanded the matter to the Board to make a factual determination
and/or explain the date discrepancies noted in our opinion. Id., slip op. at 5. We
also held counsel’s petition for leave to withdraw as counsel pending the Board’s
remand decision. Id. The Board has since certified a supplemental record to the
Court, including its Administrative Action of June 1, 2021, in which it found
Kennedy’s administrative appeal to be timely.5 (Suppl. C.R. at 3A.)
              The remand having been completed, we must first address counsel’s
petition to withdraw and determine whether he has satisfied the requirements that
appointed counsel must meet before leave to withdraw may be granted. Seilhamer
v. Pa. Bd. of Prob. & Parole, 996 A.2d 40, 42-44 (Pa. Cmwlth. 2010). In that regard,
the following is well established:

              A court-appointed counsel who seeks to withdraw
              representation because issues raised by the petitioner are
              frivolous must fulfill the following technical
              requirements: (1) he must notify [the] parolee of [the]
              request to withdraw; (2) he must furnish [the] parolee with
              a copy of an Anders brief or no-merit letter; and (3) he
              must advise [the] parolee of his right to retain new counsel
              or raise any new points that he might deem worthy of
              consideration.



    5
      The Board specifically found that its revocation decision was mailed on September 25, 2018,
and that Kennedy’s administrative appeal was signed on October 24, 2018, and received by the
Board on October 31, 2018. (Suppl. C.R. at 3A.) Because the envelope containing Kennedy’s
administrative appeal was not postmarked, the Board accepted the October 24, 2018 date as the
mailing date, pursuant to the prisoner mailbox rule, making Kennedy’s administrative appeal
timely. (Id.) See Kennedy I, slip op. at 3-4 (discussing import of prisoner mailbox rule).


                                               4
Banks v. Pa. Bd. of Prob. & Parole, 827 A.2d 1245, 1248 (Pa. Cmwlth. 2003)
(footnote omitted). Further, “[c]ounsel’s brief or no-merit letter[6] must set forth: (1)
the nature and extent of his review of the case; (2) the issues the parolee wishes to
raise on appeal; and (3) counsel’s analysis concluding that the appeal has no merit .
. . .” Encarnacion v. Pa. Bd. of Prob. & Parole, 990 A.2d 123, 126 (Pa. Cmwlth.
2010) (citations omitted).
               Upon review of counsel’s petition and accompanying Anders brief, it is
clear that he satisfied both the procedural and substantive requirements necessary to
withdraw as counsel. With regard to the procedural requirements, counsel: (1)
notified Kennedy of his request to withdraw as counsel; (2) furnished Kennedy with
a copy of his petition to withdraw and Anders brief in support thereof; and (3)
advised Kennedy of the right to retain new counsel, to proceed pro se, and to raise
any additional issues that he deems worthy of review by this Court. Further, in his
Anders brief, counsel set forth: (1) the nature of his review of the case; (2) the issues
that Kennedy sought to raise in his petition for review; and (3) an explanation as to
why he believed that the issues are without merit.
               Turning to our review of the merits of the petition for review, Kennedy
first claims that the Board abused its discretion by denying him credit for his time
spent at liberty on parole. Despite Kennedy’s argument to the contrary, the Board
has discretion to award a convicted parole violator credit for the time spent at liberty
on parole, except where he or she is recommitted for the reasons stated in Section
6138(a)(2.1)(i) of the Prisons and Parole Code, 61 Pa.C.S. § 6138(a)(2.1)(i), which



    6
      Where, as here, “an Anders brief is filed when a no-merit letter would suffice, the Anders
brief must at least contain the same information that is required to be included in a no-merit letter.”
Seilhamer, 996 A.2d at 42-43.


                                                  5
does not apply here.7 Further, the Board must articulate the basis for its decision to
grant or deny credit for that time. Pittman, 159 A.3d at 474. “[T]he reason the Board
gives does not have to be extensive and a single sentence explanation is likely
sufficient in most instances.” Id. at 475 n.12. Here, the Board justified its decision
to recommit Kennedy without credit for the time he spent at liberty on parole by
explaining that Kennedy’s new conviction involved possession of a weapon. (C.R.
at 62.) We have repeatedly held that this exact reason is sufficient, under Pittman,
to support the Board’s decision to deny credit. See, e.g., Carroll v. Pa. Parole Bd.
(Pa. Cmwlth., No. 756 C.D. 2020, filed March 30, 2021), slip op. at 6; Hayward v.
Pa. Bd. of Prob. & Parole (Pa. Cmwlth., No. 1735 C.D. 2017, filed July 18, 2018),
slip op. at 5.8 Given the above and the level of deference owed to the Board, we find
that it did not abuse its discretion when it denied Kennedy credit for his time spent
at liberty on parole.
              Next, Kennedy argues that the Board lacked the authority to extend or
recalculate his sentence, as imposed by the sentencing judge. Even if it has such
authority, Kennedy claims that the Board erred in its recalculation because it failed
to give him credit for the time he spent incarcerated solely on the Board’s warrant.
While it is true that “the Board does not have the power to alter a judicially[ ]imposed
sentence,” it may require a parolee to serve the remaining balance of his unexpired
term. Savage v. Pa. Bd. of Prob. & Parole, 761 A.2d 643, 645 (Pa. Cmwlth. 2000).

    7
      Kennedy erroneously claims that Section 6138(a)(2.1)(i) of the Prisons and Parole Code
provides that the Board must grant a parolee credit for time spent at liberty on parole when he
commits a crime other than those specifically listed in that section.

    8
      We cite our previous unreported memorandum opinions for their persuasive value, not as
binding precedent. Section 414(a) of the Commonwealth Court’s Internal Operating Procedures,
210 Pa. Code § 69.414(a). The Court’s decisions in Carroll and Hayward are particularly
persuasive as they include the same reasoning by the Board for denying credit.


                                              6
See also Hughes v. Pa. Bd. of Prob. & Parole, 179 A.3d 117, 120 (Pa. Cmwlth.
2018) (citing 61 Pa.C.S. § 6138(a)(2), (2.1), and explaining that if parolee is
recommitted as convicted parole violator, he must serve the remainder of the term
that he would have been compelled to serve had parole not been granted, i.e.,
backtime). Here, rather than improperly extending a judicially imposed sentence,
the Board merely determined that Kennedy, as a convicted parole violator, owed 918
days of backtime on his original sentence, and recalculated accordingly. (C.R. at
86.) Finally, the record does not support Kennedy’s contention that he posted bail
on his most recent criminal charges. (See C.R. at 53, 56-57, 87.) Accordingly,
Kennedy’s argument that he was held solely on the Board’s warrant, and is therefore
entitled to credit against his original sentence, is meritless. See Hughes, 179 A.3d
at 121-22 [citing Gaito v. Pa. Bd. of Prob. & Parole, 412 A.2d 568 (Pa. 1980)].9
              For the foregoing reasons, we agree that Kennedy’s appeal is without
merit. Accordingly, we grant counsel’s petition for leave to withdraw and affirm the
Board’s order.


                                            _____________________________________
                                            BONNIE BRIGANCE LEADBETTER,
                                            President Judge Emerita




    9
       Kennedy attempts to raise additional arguments in his pro se brief, including issues
surrounding previous decisions of the Board, his claim that his maximum sentence date expired
prior to his most recent arrest, and a challenge to his custody for return date. However, these
arguments have been waived because they were not included in either Kennedy’s administrative
appeal or his petition for review. Chesson v. Pa. Bd. of Prob. & Parole, 47 A.3d 875, 878 (Pa.
Cmwlth. 2012) (issues not raised either before the Board or in a petition for review are waived).
Moreover, the only arguments properly before the Court are those pertaining to the Board’s
decision underlying this appeal.


                                               7
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Joseph Kennedy,                        :
                       Petitioner      :
                                       :
                  v.                   :   No. 846 C.D. 2020
                                       :
Pennsylvania Parole Board,             :
                        Respondent     :


                                    ORDER


           AND NOW, this 17th day of November, 2022, Richard C. Shiptoski,
Esquire’s petition to withdraw as counsel is GRANTED and the order of the
Pennsylvania Parole Board is AFFIRMED.




                                     _____________________________________
                                     BONNIE BRIGANCE LEADBETTER,
                                     President Judge Emerita